In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town of Carmel Zoning Board of Appeals dated March 17, 1999, the petitioner appeals from a judgment of the Supreme Court, Putnam County (Hickman, J.), dated August 31, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The interpretation of the Town of Carmel Zoning Board of Appeals that the applicable zoning code permits medical offices *706in a hospital located in an R-60 zoning district was rational and was supported by the substantial evidence presented in the record (see, Matter of Khan v Zoning Bd. of Appeals, 87 NY2d 344; Matter of Fuhst v Foley, 45 NY2d 441). O’Brien, J. P., Friedmann, Krausman and Schmidt, JJ.j concur.